This is a companion case to that of Greenleaf  Crosby Co., Inc., et al., v. Coleman, as Sheriff, et al., opinion filed this day.
The appeal is from an order granting a motion to dismiss the bill of complaint.
The bill of complaint in this case is not framed as was the bill in the companion case. The allegations are sufficient, however, to withstand the motion to strike under authority of our opinion in the companion case and, on authority of that opinion and judgment, the order appealed from herein should be reversed and the cause remanded for further proceedings.
It is so ordered.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.